03/22/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 22-0001

                                         PR 22-0001
                                     _________________

 IN RE THE MARRIAGE OF:
 CYNTHIA J. LITTLE,

              Petitioner,
                                                                        ORDER
       and

 ROBERT L. LITTLE,

              Respondent.
                                     _________________

       Petitioner Cynthia J. Little has filed three documents captioned Response to Motion
for Contempt by Respondent & Judge to Postpone Hearing to hire attorney; (Answer)
Response to Motion to post-pone; and Motion Revocate Dismiss Judge VOID All
ORDERS – lost jurisdiction as a Trespasser of the laws., which in substance request the
disqualification of the Honorable Brenda R. Gilbert from presiding in Cause No. DR 20-
17 in the Sixth Judicial District Court, Park County, pursuant to § 3-1-805, MCA.
       Section 3-1-805, MCA, provides that an affidavit for disqualification for cause must
be accompanied by a certificate of counsel of record—in this case Little as a self-
represented litigant—that the affidavit has been made in good faith. Furthermore, “[a]ny
affidavit . . . which does not allege facts showing personal bias or prejudice may be set
aside as void.” In this case, Little accuses Judge Gilbert of “contempt for the laws, courts,
and Judicial and Ethical Standards,” and asserts Judge Gilbert “is guilty of violating several
of [Little’s] rights.” However, Little offers no factual basis for these allegations. As a
result, it is unnecessary to appoint a district judge to hear this matter.
       IT IS THEREFORE ORDERED that the motion to disqualify District Judge Brenda
R. Gilbert from Park County Cause No. DR 20-17 is DENIED.
       The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Park County for notification to Petitioner Cynthia J. Little, all parties of record in
Cause No. DR 20-17, and to the Honorable Brenda R. Gilbert.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     March 22 2022